                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 DANIEL M. WILSON, #260779                          )
                                                    )
         Plaintiff,                                 )
                                                    )
 vs.                                                )   CIVIL ACTION NO. 1:20-cv-8-TFM-B
                                                    )
 WHITNEY MAHALOVICH,                                )
                                                    )
         Defendant.                                 )

                           MEMORANDUM OPINION AND ORDER

        On January 13, 2020, the Magistrate Judge entered a report and recommendation which

recommends Plaintiff’s complaint be dismissed with prejudice pursuant to 28 U.S.C §

1915(e)(2)(B). See Doc. 3. Plaintiff objected, though it is unclear whether they were timely filed

as he did not sign or date them. See Doc. 4. Regardless, the Court has considered the objections.

The Court has reviewed the report and recommendation, objection, and conducted a de novo

review of the case file. For the reasons discussed below, the objection is OVERRULED and the

Report and Recommendation is ADOPTED as modified.

        28 U.S.C. § 1915(e)(2)(B) provides, in pertinent part: “[T]he court shall dismiss the case

at any time if the court determines that . . . the action or appeal – (i) is frivolous or malicious, (ii)

fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” Thus, when granting permission to proceed in forma

pauperis, the Court is required to perform a review and shall dismiss a case if it meets any of these

statutory reasons.

        In his objections, Plaintiff reiterates many of his same arguments from his original

complaint. He further makes allegations and complaints against other individuals he states were



                                              Page 1 of 2
involved in his revocation proceedings. Yet, none of these allegations address the substance of

the Report and Recommendation or counter its well-reasoned legal analysis. Further, the Court

agrees with the recommendation that allowing Plaintiff to amend would prove futile. Therefore,

to the extent Plaintiff objects to the Report and Recommendation, those objections are

OVERRULED.

       The Court adopts the Report and Recommendation (Doc. 3) and this case is DISMISSED

without prejudice1 prior to service of process pursuant to 28 U.S.C. § 1915(e)(2)(B)

       DONE and ORDERED this 9th day of March, 2020.

                                                   /s/Terry F. Moorer
                                                   TERRY F. MOORER
                                                   UNITED STATES DISTRICT JUDGE




1
  Though the recommendation states dismissal with prejudice, the Court modifies the dismissal to
one without prejudice in the event Plaintiff is later able to satisfy the favorable termination
requirement articulated in Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364, 129 L. Ed. 2d 383
(1994).
                                          Page 2 of 2
